Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Jones on July 13, 2022. Claims 1-11, 16-30, 32, 86 and 87 are allowed.

The application has been amended as follows: 

Please amend the first line of claim 1 as:

Claim 1. A binding protein comprising four polypeptide chains that form [[the]] three antigen --




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art appears to be US Patent 10,882,922 published November 2017, US Patent 11,186,649, claiming priority to October 2017, and US Patent Application Publication 2020/0255540, Beil et al, claiming priority to December 2018. 
US Patent 10,882,922 discloses and claims a trispecific antibody comprising four polypeptides that make up three antigen binding sites to CD3XCD28XCD38 comprising the same formulas I-IV instantly claimed. However, US Patent 10,882,922 does not disclose the second antigen binding site that binds to CD3 comprises the instantly claimed mutant light chain CDR1 of SEQ ID NO:180, and does not disclose instantly claimed CD3 light chain variable domain SEQ ID NOs:95, 96, 97 or 98.
US Patent 11,186,649 discloses and claims a trispecific antibody comprising four polypeptides that make up three antigen binding sites to CD3XCD28XCD38 comprising the same formulas I-IV instantly claimed. However, US Patent 11,186,649 does not disclose the antigen binding site that binds to CD3 comprises the instantly claimed mutant light chain CDR1 of SEQ ID NO:180, and does not disclose instantly claimed CD3 light chain variable domain SEQ ID NOs:95, 96, 97 or 98.
US Patent Application Publication 2020/0255540, Beil et al, discloses trispecific antibodies comprising three antigen binding sites and four polypeptide chains, wherein one of the antigen binding sites binds to CD3 and comprises instant mutant CD3 light chain CDR1 SEQ ID NO:180, wherein Beil discloses SEQ ID NOs:129-131, 141-143, and 145 that are 100% identical to instant CD3 light chain variable domain SEQ ID NO:96, and discloses SEQ ID NOs:150-152, 162-164 and 206 that are 100% identical to instant CD3 heavy chain variable domain SEQ ID NO:93. Beil et al does not teach the trispecific antibody comprises the same formula I-IV polypeptides instantly claimed and does not teach the trispecific antibody binds to CD28 and/or CD38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642